Citation Nr: 1537173	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  


REMAND

A longitudinal review of the record showed the Veteran submitted a claim of entitlement to service connection for essential hypertension in July 2008.  In an October 2008 rating decision, the RO granted service connection for hypertension and assigned an initial noncompensable evaluation, effective September 1, 2008.  In September 2009, the Veteran filed a timely notice of disagreement with the October 2008 rating decision.  In January 2010, the RO issued a statement of the case, and the Veteran perfected an appeal in March 2010.  The Board remanded this matter for additional development in July 2011, May 2014, and January 2015.

Evidence of record reflects that the Veteran has failed to report for numerous VA examinations scheduled during the pendency of the appeal.  This matter centers on whether the Veteran has received timely notification of the scheduled VA examinations. 

In May 2014, the Board remanded this matter in part to schedule the Veteran for a VA cardiovascular examination to determine the current severity of his service-connected hypertension.  The Board highlighted that the record was unclear as to whether the Veteran received advanced notice of the prior scheduled examinations, as the record did not contain copies of the letters notifying the Veteran of the date and time of his scheduled September 2011 or October 2011 VA examinations.

The Board found that evidence of record did now show that the Veteran was properly notified of the scheduling of his September 2011 and October 2011 VA examinations.  Therefore, the Board concluded that another attempt should be made to schedule the Veteran for the requested VA examination.

A September 2014 document in the record indicated that the Veteran failed to report for a VA cardiovascular examination scheduled in September 2014 to evaluate his service-connected hypertension.  Although there was a notation in the record that the Veteran failed to report for the September 2014 VA examination, the actual notice letter informing the Veteran of the date and time of his scheduled September 2014 VA examination was not of record.  

The Veteran's claim was most recently before the Board in January 2015 and remanded for additional evidentiary development, to include affording the Veteran a VA examination to evaluate the severity of his service-connected hypertension.  The RO was specifically instructed to obtain a copy of the notice to the Veteran regarding the date and time of the scheduled examination and to associate that document with the claims file.  The Board informed the RO that it requested a copy of that notice letter in order to discern whether the Veteran was provided notice of the scheduled examination.

A Compensation and Pension Exam Inquiry showed that the RO requested a VA hypertension examination in February 2015.  A simple printout associated with the record seemed to note that the Veteran failed to report for a scheduled VA examination in March 2015.  In an April 2015 deferred rating decision, it was noted that a hospital notification letter not associated with folder.  RO personnel indicated that a hospital notification letter was to be obtained or the Veteran was to be scheduled for another examination and have the hospital attach the notification letter to Veteran's claim folder.  Another Compensation and Pension Exam Inquiry showed that the RO requested a VA hypertension examination in April 2015.  RO personnel then obtained a "no show" letter from Memphis VA Medical Center (VAMC).  The letter dated on May 21, 2015, from Memphis VAMC to the Veteran detailed that he had failed to report for a VA examination scheduled on May 4, 2015. 

Based on the foregoing, the Board finds that the RO has not complied with the directives of the prior January 2015 remand and, thus, yet another remand is required for curative action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  The RO's inability to follow the instructions of the Board has caused undue delay in rendering a timely resolution of this matter.  

The Board again instructs the RO to obtain a copy of the advanced notice to the Veteran regarding the date and time of the scheduled VA examinations in March 2015 and May 2015 and associate those documents with the claims file.  To be clear, the Board is trying to ascertain whether the Veteran received timely notification of the date and time of his scheduled VA examinations in March 2015 and May 2015 in order to allow him to report for either scheduled examination.  The record clearly shows that the Veteran failed to report for the March 2015 and May 2015 VA examinations at Memphis VAMC, the Board only seeks to confirm that he received advanced notification from Memphis VAMC of each scheduled examination in a timely manner at his current mailing address. 

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a copy of each advanced notice letters from Memphis VAMC to the Veteran regarding the date and time of the VA examinations scheduled in March 2015 and May 2015, and associate those documents with the claims file.  

2.  After the development requested has been completed, the RO must review the record to ensure there has been complete compliance with the directives of this Remand.  If the record is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to an initial compensable evaluation for essential hypertension.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

